DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15, 18 recite “essentially gluten-free” and “essentially free of extruded corn”. It is not clear what amount or level would be considered “essentially” free.

Drawings
Figures 1-11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Figures 1-11 are identical to Figures 1-11 of Pat. No. 7,749,552.

Specification
The disclosure is objected to because of the following informalities: Figures 1-11 appear to be identical to Figures 1-11 in Pat. No. 7,749,552 and should be labeled as “Prior Art”.  Also, large sections of the specification (pages 5-13) appear to be identical to the description in Pat. No. 7,749,552. It appears that these portions of the specification should be included in the “Description of the Prior Art”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett [US 2017/0251679A1] in view of Huber et al [Pat. No. 5,132,133], Marino et al [US 2003/0232103A1], and Plattner et al [Pat. No. 7,749,552].
Bartlett teaches a method for making tortilla products (abstract) by cooking and grinding a mixture of raw corn, water, and food-grade lime to form masa or traditional corn dough for tortilla production (paragraph 0067-0072; Figure 1, #112), sheeting and cutting the dough to form tortilla shapes (paragraph 0073-0076; Figure 1, #114), baking the formed tortillas in an oven (paragraph 0077; Figure 1, #122), frying the baked tortillas (paragraph 0079; Figure 1, #132), and the food-grade lime acting as a pH control agent and the fryer providing oil to the tortillas.
Bartlett does not explicitly recite cooking in a twin-screw extruder, forming between plates, and the extrudate having a viscosity of up to about 600 cP (claim 1), baking at 350-475F for 0.5-3 minutes (claim 7), an extruder retention time of 5-90 seconds (claim 9), a max temperature of 80-220C in the extruder (claim 10), an extruder pressure of 100-1,000 psi (claim 11), a total specific energy input of 200-70 kJ/kg (claim 12), a cook value of 55-98% or 60-98% (claim 13-14), preconditioning (claim 16).
Regarding claim 3, the claims do not positively recite the legume as a required component in the product.
Huber et al teach a method for making whole grain chips by providing whole grains and water (Figure 14, #20), the whole-grains including corn, wheat, barley, oats, rice, and sorghum (column 12, line 26), preconditioning the mixture (Figure 14, #26), cooking the mixture in a twin-screw extruder at 180-280F or 82-137C for 10-60 seconds at a pressure of 400-1,000 psi (Figure 14, #28; column 4, lines 43-58), and oven cooking the extrudate at 350-600F for 30 seconds to 3 minutes (column 5, lines 20-24).
Plattner et al teach a method for extruding starch-bearing grain products such as corn and wheat (abstract) by providing a twin-screw extruder (Figure 1-4), cooking the grains in the extruder 60-98% (column 5, lines 41-50), extrusion for 10-60 seconds with a max temperature of 80-220C, pressure of 100-1,000 psi, and total specific energy input of 200-700 kJ/kg (column 7, lines 19-39), preconditioning (column 7, line 60), and an extrudate viscosity of up to 600 cP (column 2, line 14).
Marino et al teach a method for making tortillas (title) by mixing ingredients (Figure 1, #200), extruding the ingredients to form a dough (Figure 1, #204-206), pressing the dough between a pair of plates (Figure 1, #212-213; Figure 6, #70, 78), and baking the tortillas in an oven (Figure 1, #214).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed preconditioning and extrusion features into the invention of Bartlett, in view of Huber et al, Plattner et al, and Marino et al; since all are directed to methods of making tortilla and/or extrusion, since Bartlett already included a preliminary cooking step in the process for making tortilla (Figure 1, #112), since tortilla systems commonly included an extruder (Figure 1, #204, 206) as shown by Marino et al, since corn chips systems commonly included preconditioning and extrusion of whole grain materials (Figure 14, #20, 28) as shown by Huber et al, since grain extrusion systems commonly included a twin-screw extruder (Figure 1-4), cooking the grains in the extruder 60-98% (column 5, lines 41-50), extrusion for 10-60 seconds with a max temperature of 80-220C, pressure of 100-1,000 psi, and total specific energy input of 200-700 kJ/kg (column 7, lines 19-39), preconditioning (column 7, line 60), and an extrudate viscosity of up to 600 cP (column 2, line 14) as shown by Plattner et al, since the substitution of a continuous extrusion cooker for the batch kettle cooker of Bartlett would have yielded predictable results to one of ordinary skill in the art in the form of increased production output, and since Plattner et al also taught the extrusion system being beneficial for processing grain material for use in complete food products at a significantly reduced cost and with no stickiness (column 7, lines 3-17).
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed baking conditions and forming plates into the invention of Bartlett, in view of Huber et al, Plattner et al, and Marino et al; since all are directed to methods of making tortilla and/or extrusion, since Bartlett already included forming and baking steps (Figure 1, #114, 122), since Bartlett simply did not mention any specific baking conditions, since whole grain chip systems commonly included oven cooking the extrudate at 350-600F for 30 seconds to 3 minutes (column 5, lines 20-24) as shown by Huber et al, since the claimed baking conditions would have been used during the course of normal experimentation and optimization procedures due to factors such as the size of the pieces, the degree of desired cooking, and/or the ingredients used in the method of Bartlett, since tortilla systems commonly included pressing the dough between a pair of plates (Figure 1, #212-213; Figure 6, #70, 78), and since the substitution of one known element (ie plates) for another (ie rollers) would have yielded predictable results to one of ordinary skill in the art.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett, in view of Huber et al, Marino et al, and Plattner et al; as applied above, and further in view of Sturkenboom et al [US 2009/0142465A1].
Bartlett, Huber et al, Marino et al, and Plattner et al teach the above mentioned concepts. Bartlett does not explicitly recite a pressure of 150-350 psi (claim 4). Sturkenboom et al teach a method for making tortillas by pressing with a pressure of 200-3,000 psi (paragraph 0085). It would have been obvious to one of ordinary skill in the art to incorporate the claimed pressure into the invention of Bartlett, in view of Marino et al and Sturkenboom et al, since all are directed to methods of making tortillas, since Bartlett already included a sheeting step, since Marino et al already included pressing between platens but simply did not mention a pressure value, since tortillas were commonly pressed with a pressure of 200-3,000 psi as shown by Sturkenboom et al, and since the claimed pressure would have been used during the course of normal experimentation and optimization procedures due to factors such as the desired thickness, the ingredients used, and/or the size of the pieces in the method of Bartlett.
Claims 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett, in view of Huber et al, Marino et al, and Plattner et al; as applied above, and further in view of Cammarota et al [US 2018/0213804A1].
Bartlett, Huber et al, Marino et al, and Plattner et al teach the above mentioned concepts. Bartlett does not explicitly recite gluten free (claim 15), no more than 80% extruded corn (claim 17), and free of extruded corn (claim 18). Cammarota et al teach a method for making gluten-free tortillas (title) consisting of a mixture of rice/tapioca flour, oat flour, and quinoa flour (abstract). It would have been obvious to one of ordinary skill in the art to incorporate the claimed gluten-free and corn-free recipes into the invention of Bartlett, in view of Cammarota et al, since all are directed to methods of making tortillas, since Plattner et al already included extruding other grains such as oats, rice, and sorghum (column 7, line 5), since gluten-free tortillas were commonly made from a mixture of rice/tapioca flour, oat flour, and quinoa flour (abstract) as shown by Cammarota et al, since many consumers desired gluten-free products for health reasons, and since a gluten-free recipe would have attracted new consumers to the tortillas of Bartlett.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett, in view of Huber et al, Plattner et al, and Marino et al; as applied above, and further in view of Delrue et al [Pat. No. 6,056,990].
Bartlett, Huber et al, Plattner et al, and Marino et al teach the above mentioned concepts. Bartlett does not explicitly recite mixing with additional ingredients and water to provide the dough (claim 19). Delrue et al teach a method for making masa flour and dough for tortillas (abstract) by milling and cooking corn, mixing with cereal grain and water to form dough, and making tortillas from the dough (Figure 1). It would have been obvious to one of ordinary skill in the art to incorporate the claimed water and ingredient mixing into the invention of Bartlett, in view of Delrue et al, Huber et al, Plattner et al, and Marino et al; since all are directed to methods of extruding grain and/or making tortillas, since the extrusion cooking of Plattner et al produced a dry grain particulate material, since masa dough was commonly made by mixing additives and water with cooked grain particulates (Figure 1) as shown by Delrue et al, and since the additives of Delrue et al provided a stronger tortilla with a longer shelf-life (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792